Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election with traverse of 1-12 in the reply filed on 1/28/2022 is acknowledged.  The traversal is the ground that the Examiner does not appear to have met the burden of showing a prima facie case why there would be a serious burden to search and examine the entire application.  This is not found persuasive because claims 1-18 of record includes two unrelated Inventions I and II.  The invention I relates to the structure of the phase shifter circuit while the invention II relates to the operation method of minimizing the impedance variation. They are different inventions; thus,  there would be a serious burden to search and examine the entire application.  The requirement is still deemed proper and is therefore made FINAL.
	Claims 13-18 should be canceled. Correction is required.

Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-12 are] rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “a plurality . . . value” on lines 2-9 is unclear, as such indefinite. For example, it is unclear where the “capacitance value”,  the “inductance value” and “predefined value” come from, how they can be switched and “maintained” since no switching and maintaining means are recited in this claim.
In claim 2, it is unclear how the circuits can “minimize” the change. The recitation “a change” and “impedance” is confusing because it is unclear if this is additional “change” and “impedance” a further recitation of the previously claimed “change” on line 4 and “impedance” on line 6 in claim 1. Also, it is unclear what the “insertion loss” is and where it comes from. The same is true for claim 5-6.

In claim 5, how the circuits can be “selected” to perform accurate phase shifting without effecting impedances and variations”.
In claim 5, it is unclear how the circuits can be “scaled” to provide a predetermined on lines 2-5 and what the “delay shift”, “states” and “resolution”  are. 
In claim 8,  it is unclear what the “technologies” are and how they can be “used”.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s  1-5  are rejected under 35 USC 102 (a((2) as being anticipated by Ehyaie et al (US 20140152399).
Regarding to claim   1, as the best construed, Ehyaie et al discloses the circuit as shown on Figures 1-12 comprising:
-  2a plurality of transceiver circuits (104, Figure 1), each comprising one 3or more phase shifter circuits (106), said phase shifter circuits 4configured to make a phase change by switching at least one of a 5capacitance value and an inductance value in response to a control 6signal (not shown); and
- wherein a characteristic impedance and the phase of each 7phase shifter circuit are correlated such that after the phase 8change, a value of the characteristic impedance is maintained at a 9predefined value (R), see the paragraphs 0025-0026.  
Regarding to claim 12, wherein said 2phase shifter circuits inherently minimize a change in port impedance and 3insertion loss.  
Regarding to claim 13, wherein said 2phase shifter circuits are bidirectional, see the paragraph 0018.  
Regarding to claim 14, inherently, wherein said 2phase shifter circuits have a compact footprint.  
Regarding to claim   15, inherently, wherein values 2of circuit elements of said phase shifter circuits are selected to  perform accurate phase shifting without affecting input and output 606578.00099 / D5382-US port impedances and effecting amplitude variations on a transmitted 5signal.  

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  6-12  are rejected under 35 USC 103 as being unpatentable over Ehyaie et al (US 2014/0152399) in view of  Kawai (US 2015/0070242)  
         Ehyaie et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
- wherein said 2phase shifter circuits are implemented in at least one of a 3single-ended format and a differential format as called for in claim  7.
- wherein said 2phase shifter circuits are implemented comprising an inductor and 3two or more parallel capacitors configured to provide a plurality of phase/delay shifts an called for in claim 9.  
-wherein said 2phase shifter circuits comprise a transformer as called for in claim 12.

                  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the phase shifter circuit as suggested by Kawai in the circuit of Ehyaie et al for the purpose of converting an input signal to a different output signals. Thus, the circuit of Ehyaie et al would have a single input and a different outputs
Regarding to claim 6, a skilled artisan realize that the components of  the circuit of Ehyaie et al can be selected or  scaled 2to provide a predetermined 3amount of “one or more of phase shift, group delay shift, impedance 4level, center frequency, bandwidth, phase states, and phase 5resolution” and this selection is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Ehyaie et al is to be used that would have been obvious at the time of the invention.
Regarding to claim 8, since all components of the circuit of  Ehyaie et al are the semiconductor components so they can be implemented by using the technologies selected as claimed. Thus, this selection of technology is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of  Ehyaie et al is to be used that would have been obvious at the time of the invention.
Regarding to claim 10,  wherein said 2inductor (11, 12) of  Kawai is placed in shunt while said capacitors (132-134) are in series 3relative to input and output ports of said phase shifter circuits.  



Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842